Exhibit 10.1

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This Intellectual Property License Agreement (the “Agreement”), between Clark
Championship Products LLC, a limited liability company organized under the laws
of Oklahoma  (“Licensor”), and  Mercury BBQ Products, LLC (“Licensee”), is
effective ______________ (the “Effective Date”).

 

RECITALS

WHEREAS,  Licensor has developed and owns rights in certain Marks, trade secrets
and Know-How (as hereinafter defined); and

WHEREAS,  Licensee desires to obtain a license to utilize such Marks, trade
secrets and Know-How on the terms and conditions set forth in this Agreement.

 

DEFINITIONS

“Confidential Information” shall mean all Know-How,  trade secrets, internal
documentation, designs, drawings, plans, technical data, pricing information,
marketing information, or any other information provided by Licensor in relation
to this Agreement, the IP Assets, or the Products.  Confidential Information
does not include any information which (i) is or becomes part of the public
domain, (ii) is disclosed to Licensee by a third party not under an obligation
of confidentiality to Licensor, or (iii) Licensee can document as having been in
its possession prior to disclosure by Licensor.

“Current Products” shall mean seasoning products and barbeque sauces-that
consist solely of seasonings and barbeque sauces developed by Licensor and exist
on the Effective Date.  Current Products do not include products that utilize
such barbeque sauce and seasonings in combination with other food products.

“Future Products” shall mean seasoning products, barbeque sauces and any other
product related to Licensor’s business other than the Current Products that are
subsequently developed by Licensor and developed from, based on, or use any IP
Assets.  Future Products include products that utilize such barbeque sauce
and/or seasonings in combination with other food products.

“Grocery Trade” shall mean any business engaged in (i) the retail sale of food
products whether through grocery stores, convenience stores, wholesale clubs,
specialty food stores, an Internet website, or other retail operations which
sell food products primarily for consumption elsewhere, or (ii) the wholesale
supply of any of the retail businesses described in (i).

“IP Assets” shall mean all Marks, trade secrets and Know-How licensed by

under this Agreement.

“Know-How” shall mean all information, formulations, designs, drawings,
operations manuals, compilations of technical information, research files and
records, ingredient specifications, production methods and specifications,
quality assurance specifications, know-how, processes, product formulas and
recipes, product and packaging specifications and other proprietary information
used in connection with the Products by the Licensor that are not trade








 secrets, existing on the Effective Date.

 

“Losses” means losses, damages, liabilities, deficiencies, claims, actions,
judgments, settlements, interest, awards, penalties, fines, costs, or expenses
of whatever kind, including reasonable attorneys’ fees and the cost of enforcing
any right to indemnification hereunder and the cost of pursuing any insurance
providers.

 

“Marks” shall mean (i) those trademarks, service marks and trade names
identified on the attached Exhibit A, together with any applications or
registrations now or hereinafter issued on such trademarks, service marks, and
trade names in the Territory, and (ii) any other trademarks, service marks or
trade names which are utilized by Licensor in connection with the operation of
its business at any time during the term of this Agreement, whether or not such
subsequently utilized trademarks, service marks or trade names are registered.

“Products” shall mean Current Products and Future Products.

“Territory” shall mean worldwide.

 

AGREEMENT

 

In consideration of the above recitals and the promises set forth below, the
parties agree as follows:

 

1.License to Intellectual Property.    

 

1.1Grant of License.  Licensor grants Licensee and its affiliates an exclusive
right and license to use the IP Assets in connection with the promotion,
advertising, distribution and sale of the Products in and to the Grocery Trade
and for other related commercial purposes anywhere in the Territory (the
“License”).    In consideration for the License, on the Effective Date, the
Licensee shall pay the Licensor $100,000.

 

1.2Sublicensing.  Licensee may not sublicense the rights under this Agreement
without the written consent of Licensor.

 

1.3Reservation of Rights.  Licensor retains all right, title and interest in and
to the IP Assets and reserves all rights not expressly granted to Licensee in
the License and this Agreement.  If at any time, Licensor determines that it is
appropriate to change or cease use of any of the IP Assets or to substitute or
add additional rights or assets, that the definition of IP Assets shall
automatically, and without further action of the parties, be amended to reflect
any further change, cessation, substitution or addition. This will not impact or
cause to change the existing use and form of the IP already in use by Licensor.

 

1.4Copyright License.  With regard to copyrights licensed under this Agreement,
the License includes the right to use, reproduce, display, distribute, create
derivative works of the creative works owned by Licensor.  All derivative works
created by






Licensee will become and remain the sole and exclusive property of
Licensor.  Upon written request by Licensor,  Licensee will execute any
assignments, bills of sale or other documents necessary to confirm, assign or
transfer any intellectual property rights in any derivative works created by or
on behalf of Licensee.

 

1.5Trademark License.   

 

A.Use of the Marks.    With regard to Marks licensed under this Agreement, the
License is inclusive of any trademarks in existence or to be developed in the
future for the use for or in the connection with the distribution and sale of
Products, and in connection with the advertising, marketing and promotion of the
Products to the Grocery Trade.  Licensee must use the Marks in accordance with
sound trademark and trade name usage principles and in accordance with all
applicable laws and regulations, including without limitation all laws and
regulations relating to the maintenance of the validity and enforceability of
the Marks.  Licensee may not, during or after the term of this Agreement, engage
in any conduct, directly or indirectly, that would infringe upon, harm or
contest the rights of title of Licensor in or to the Marks, any associated
goodwill or the validity of the Marks. 

 

B.Quality Control.  In marketing the Products,  Licensee will comply with the
quality standards set forth by Licensor.  The Licensor is responsible for the
quality of the Product from manufacturing to sale and shall further be
responsible for developing quality standards consistent with the first class,
high-quality reputation of the Products.

 

1.6Trade Secrets License.  With regard to trade secrets licensed under this
Agreement, Licensee will keep such trade secrets confidential, using the same
degree of care it uses to protect its own confidential or proprietary
information, but in no event less than a reasonable degree of care. 
Licensee will not disclose any trade secrets to any third party, except as
necessary for business purposes and under similar confidentiality obligations. 
Licensee will limit access to trade secrets to those employees who need to know
the information for business purposes. 

 

2.Other Obligations; Representations and Warranties.

 

2.1Restrictions on Licensor.  Licensor shall not itself use or grant to any
other person or entity any right or license to use any IP Assets or any
materials similar to or derivative of any IP Assets in connection with the
Products or any products similar to or competitive with the Products in the
Territory.

 

2.2Representations and Warranties.    

 

A.Each party represents and warrants to the other party that:

 








i.it is duly organized, validly existing, and in good standing as a corporation
or other entity as represented herein under the laws of its jurisdiction of
incorporation or organization;

 

ii.it has the full right, power, and authority to enter into this Agreement and
to perform its obligations hereunder;

 

iii. the execution of this Agreement by its representative whose signature is
set forth at the end hereof has been duly authorized by all necessary
organizational action of the party; and

 

iv.when executed and delivered by such party, this Agreement shall constitute
the legal, valid, and binding obligation of such party, enforceable against such
party in accordance with its terms.it is the sole and exclusive legal and
beneficial owner of the entire right, title, and interest in and to the IP
Assets in the Territory;

 

B.Licensor represents and warrants that:

 

i.it is the sole and exclusive legal and beneficial owner of the entire right,
title, and interest in and to the IP Assets and it is the record owner of the
registrations and applications set forth on Schedule __, and all such issued
registrations are valid, subsisting, and in full force and effect;

 

ii.it has not granted and during the term will not grant any ;licenses, liens,
security interests, or other encumbrances in, to, or under the IP Assets;

 

iii.the exercise by Licensee of the rights and license granted under this
Agreement will not infringe or otherwise conflict with the rights of any other
person or entity;

 

iv.there is no settled, pending, or, to its knowledge, threatened litigation,
opposition, or other claim or proceeding challenging the validity,
enforceability, ownership, registration, or use of any IP Assets in the
Territory; and

 

v.it has not brought or threatened any claim against any third party alleging
infringement of any IP Assets, nor, to its knowledge, is any third party
infringing or threatening to infringe any IP Assets.

 

3.Term.  The Agreement commences on the Effective Date and shall continue until
terminated in accordance with Section 4 of this agreement. 

 

4.Termination. Either party may terminate this Agreement in the event of a
breach by the other party that remains uncured 30 days after written notice of
the breach was provided.  For purposes of this Agreement, it is a material
breach of this Agreement if Licensee:

 








(a)fails or refuses to perform any duty hereunder;


(b)attempts to transfer an interest in this Agreement in violation of Section 6
of this Agreement;

 

(c)becomes insolvent by reason of an inability to pay debts as they mature or
makes an assignment for the benefit of creditors or any admission of inability
to pay obligations as they become due;

 

(d)fails to submit when due reports or other information or supporting records
required under Section 3; or

 

(e)fails or refuses to comply with any other provision of this Agreement or any
instruction of Licensor concerning quality control standards for the Marks.

 

5.Assignment.  Licensor may not directly or indirectly assign, transfer or
delegate any of or all of its rights or obligations under this Agreement,
voluntarily or involuntarily, including by Change of Control, merger (whether or
not such party is the surviving corporation), operation of law, or any other
manner, without the prior written consent of the Licensee. A “Change of Control”
means a sale of more than 50% of the Licensor’s equity, a sale of substantially
all the assets of Licensor, a change in a majority of Licensor’s governing body
or limited liability company managers, or any combination of the foregoing.
Licensee may freely assign or otherwise transfer all or any of its rights, or
delegate or otherwise transfer all or any of its obligations or performance,
under this Agreement without Licensor’s consent. Any purported assignment or
delegation in violation of this Section shall be null and void and a material
breach of this Agreement.

 

6.Indemnification by Licensee.  Licensee will indemnify, defend and hold
harmless Licensor and its directors, officers, employees, representatives and
agents from and against, any third party claims of infringement, including
attorney fees, arising from Licensee’s use of the IP Assets,  except to the
extent any such third-party claim relates to the use of the IP Assets in
accordance with this Agreement or otherwise is covered by Licensor’s indemnity
obligations in Section 7 below.   

 

7.Indemnification for Infringement.  Licensor will indemnify, defend and hold
harmless Licensee and its affiliates and each of their respective past and
present directors, officers, employees, representatives and agents from and
against from and against all Losses arising out of or in connection with any
third-party claim, suit, action, or proceeding relating to any actual or
alleged: (a) breach by Licensor of any representation, warranty, covenant, or
obligation under this Agreement, or (b) infringement, dilution, or other
violation of any intellectual property or other personal or proprietary rights
of any person or entity resulting from the use of the IP Assets by Licensee or
any of its affiliates Agreement.

 

8.Limitation of Liabilities.    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL,






PUNITIVE, OR ENHANCED DAMAGES, OR FOR ANY LOSS OF ACTUAL OR ANTICIPATED PROFITS
(REGARDLESS OF HOW THESE ARE CLASSIFIED AS DAMAGES), WHETHER ARISING OUT OF
BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE (INCLUDING THE
ENTRY INTO, PERFORMANCE, OR BREACH OF THIS AGREEMENT), REGARDLESS OF WHETHER
SUCH DAMAGE WAS FORESEEABLE AND WHETHER EITHER PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. THE FOREGOING LIMITATIONS SHALL NOT APPLY TO A
PARTY’S INDEMNIFICATION OBLIGATIONS HEREUNDER.

 

9.General.    This Agreement is governed by the laws of the State of Oklahoma
without regard to conflicts of law principles.  All claims or actions related to
this Agreement must be brought in the state or federal courts located in
Hennepin County, Minnesota.  If any court of competent jurisdiction holds any
provision of this Agreement invalid or unenforceable, the other provisions of
this Agreement remain in full force and effect.  Any provision of this Agreement
held invalid or unenforceable only in part or degree remains in full force and
effect to the extent not held invalid or unenforceable.  The waiver or failure
of either party to exercise in any respect any right provided for in this
Agreement shall not be deemed a waiver of any further right under this
Agreement.  This Agreement contains the entire agreement and understanding of
the parties concerning the subject matter of this Agreement.








The parties are signing this Agreement to be effective as of the Effective Date.

 

Licensor 


CLARK CHAMPIONSHIP PRODUCTS LLC

By: /s/ Travis Clark

Its:  Owner

 

 

Licensee 

 

 

MERCURY BBQ PRODUCTS LLC




By: /s/ Jeffrey Crivello

Its:  Chief Executive Officer

 

 

 

 








EXHIBIT A

 

TRADEMARKS

 





